THOMPSON, J.
Charles E. Sage has filed a petition for belated appeal pursuant to Florida Rule of *731Appellate Procedure 9.140®. The state concedes that Sage is entitled to relief because the trial court’s order did not include a statement that Sage had the right to appeal within 30 days, as required by Florida Rule of Criminal Procedure 3.850(g). We grant the petition for belated appeal. See Polk v. State, 884 So.2d 498, 29 Fla. L. Weekly D2247 (Fla. 5th DCA Oct.8, 2004); Bowden v. Singletary, 805 So.2d 812 (Fla. 3d DCA 1999).
This opinion shall be filed with the trial court and will be treated as the notice of appeal in Volusia County Circuit Case CRC03-30582CFAES.
SAWAYA, C.J., and PALMER, J., concur.